Citation Nr: 0005004	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right and left knee 
disorders.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution. 


FINDING OF FACT

The veteran is currently diagnosed with right and left knee 
disorders, and his claim for service connection for right and 
left knee disorders is supported by sufficient competent 
medical evidence to make his claim plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for right and 
left knee disorders is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 240, 243 
(1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran's service medical records show that in September 
1979, he complained of experiencing right knee pain.  He 
indicated that his right knee was painful when running.  
Edema was noted, but the veteran had a full range of motion 
at that time.  

The report of the veteran's service separation physical 
examination includes a notation that the veteran had a 
history of a recurrent painful right knee, but with no acute 
trauma.  No abnormalities were noted on examination.  The 
veteran's service medical records contain no further 
reference to any knee problems.  

In support of his claim, the veteran submitted clinical 
treatment records dating from September 1993 through April 
1997 showing that he had first undergone surgery on his right 
knee in January 1994.  At that time, the veteran reported 
that he had slipped and fallen on some ice, and had sustained 
an injury to his right knee.  In addition, treatment records 
from Community Health Center indicate that the veteran's 
right knee was initially injured in December 1993.

A treatment record dated in June 1994 indicates that the 
veteran experienced pain in his left knee which was thought 
to be "probably due to a compensatory reason."  In January 
1995 the veteran was found to experience bilateral knee pain 
and to have 

gout in both knees.  In addition, in February 1995, the 
veteran was noted to have been taking Motrin for pain in both 
knees.  His treating physician stated that the left knee pain 
was probably "from overload or substituting from all the 
problems he had with his right knee."  That view was 
reiterated in a September 1995 treatment record.  Further 
problems with the veteran's left knee were noted in April 
1997; he had swelling and locking of the left knee.  His 
treating physician indicated that he suspected a loose body 
versus a meniscal tear.  

The report of a June 1998 VA rating examination contains the 
veteran's history of having sustained an injury to his right 
knee while in basic training, and that the knee eventually 
recovered without surgery.  The veteran indicated that he had 
bilateral knee pain, and that his knee pain was aggravated by 
activities including prolonged walking or standing.  The 
examiner indicated that the veteran might benefit from a knee 
brace.  No effusion, laxity, or swelling were noted.  Range 
of motion on the right was moderately impaired, and on the 
left was slightly impaired as compared with the right.  There 
was evidence of pain on range of motion on the right knee.  
X-rays showed a mild patellofemoral joint space narrowing 
laterally on the right, with no bone destruction on the 
right.  The left knee showed mild narrowing of the lateral 
patellofemoral articulation.  Beyond noting the veteran's 
noted history with respect to his knee injury in service, the 
examiner did not offer any opinion as to the etiology of his 
knee disorders.  

In January 1999, the veteran appeared at a personal hearing 
before a hearing officer at the RO in which he testified that 
he entered basic training in late August 1976.  The veteran 
stated that he injured his right knee while running in basic 
training, and had been placed on crutches and advised to stay 
off of his right leg for two or three days.  The veteran 
testified that he continued to experience problems with his 
right knee throughout basic training, and that he had missed 
a number of activities due to that knee injury.  According to 
the veteran, after some debate, he was allowed to complete 
his training with his original company.  He stated that his 
mother and grandmother attended his graduation, and that he 
was on crutches at that time.  The veteran indicated that he 
reported having experienced problems with the right knee at 
the time of his service separation examination, and that it 
was noted as recurrent 

pain on prolonged sitting or squatting.  The veteran stated 
that he had sought treatment after service while he was 
living in Texas, but that he did not know what had become of 
those records.  The veteran testified that he began 
experiencing problems in his left knee after the December 
1993 accident, and that he had been advised that those 
problems were the result of overcompensating for his right 
knee disorder.  He indicated that he was unsure what was 
specifically wrong with the left knee.  

At the January 1999 hearing, the veteran also submitted 
fourteen signed affidavits from his mother, his brother, his 
sister, his sister-in-law, and 10 associates. These 
individuals all stated that they had noticed that the veteran 
experienced problems with his right knee as early as 1983, 
when he returned home from service.  The veteran's mother 
stated that the veteran was on crutches when she and her 
mother attended his graduation from basic training, and that 
he had recurring problems with his knee ever since that time.  

A statement dated in January 1999 was received from David M. 
Uthus, M.D., the veteran's treating physician.  Dr. Uthus 
stated that he had treated the veteran over the past several 
years for knee problems.  He stated that it had recently been 
brought to his attention that the veteran had begun having 
problems with his right knee while in service, and had first 
injured the knee while running in basic training.  Dr. Uthus 
stated that the veteran believed that his current knee 
problems stemmed from the injury sustained in service, and 
that he reported having sustained a left knee disorder as a 
consequence of the right knee injury.  According to Dr. 
Uthus, it was "certainly reasonable from his history and 
from his records that this is certainly consistent with his 
findings."

The Board finds that, while Dr. Uthus' stated opinion appears 
to be somewhat equivocal, it does provide a medical nexus 
between the veteran's right knee disorder and his active 
service, and, also, provides a nexus between the left knee 
problem and the right knee disorder so to well ground the 
veteran's service connection claims.  38 U.S.C.A. § 5107(a).  
The Board also recognizes, 


however, that the private clinical records show that the 
veteran reported in January 1994 that he first injured his 
right knee in December 1993.  


ORDER

The claim of entitlement to service connection for right and 
left knee disorders is well grounded, and the appeal is 
granted only to that extent.  


REMAND

As the veteran has presented evidence of a well-grounded 
claim for service connection for right and left knee 
disorders, VA has an obligation to assist him in the 
development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra.

As noted above, the veteran contends that he suffers from a 
right knee disability incurred in service, and that his left 
knee problems are the result of his right knee disability.  
The Board notes, however, that the veteran experienced an 
intercurrent injury to his right knee in December 1993, and 
there is a question as to whether his current right knee 
disability is related to the 1993 injury rather than to an 
inservice injury. In addition, the Board notes that it was 
not until after the intercurrent injury that the veteran was 
found to have left knee problems in 1994. 

The Board finds that further development of the evidence is 
necessary prior to a final disposition of the appeal.  The 
veteran should be evaluated by a specialist in orthopedics, 
who, after review of the veteran's medical records and an 
examination, should offer an opinion as to the etiology of 
the veteran's knee disorders, and this case will be remanded 
to the RO for that purpose.


Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled to 
undergo an examination by a specialist in 
orthopedics to determine the nature and 
etiology of any current right and left 
knee disorders.  Taking into account the 
subsequent December 1993 right knee 
injury and surgery of January 1994, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current right knee disability, if 
found, is related in any significant way 
to an injury sustained while the veteran 
was on active duty.  In addition, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a left knee disorder, if found, is 
related in any significant way to 
residuals of a right knee injury 
sustained in service.  If the veteran is 
not found to presently have any residuals 
of an inservice injury, the examiner 
should so indicate.  The veteran's claims 
file should be made available to the 
examiner for review. The examiner should 
express a complete rationale for all 
opinions expressed.  

2.  Upon completion of the requested 
development, the RO should readjudicate 
the veteran's claim of  entitlement to 
service connection for right and left 
knee disorders, on the basis of all 
available evidence.  If the action taken 
is adverse to the veteran, he and his 
service representative should be 
furnished with a supplemental statement 
of the case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
further notified.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



